Citation Nr: 1227631	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disability.

2.   Entitlement to service connection for headache disability.

3.  Entitlement to service connection for cervical spine/neck disability. 	

	
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to August 1986, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2007.  A statement of the case was issued in November 2008, and a substantive appeal was received in December 2008. 

Although a claimant may describe only one particular disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to what has been referred to throughout the appeal as a PTSD claim, a May 2008 VA examination shows recurrent moderate major depression.  The psychiatric disability issue has therefore been more broadly redescribed as a claim of service connection for an acquire psychiatric disability which is intended to encompass whatever psychiatric disability or disabilities may be medically diagnosed.  

The Veteran had originally filed a claim for headaches and muscle tension as if the two disabilities were one issue.  However, it appears to the Board that they may be separate disorders.  Moreover, during the course of the appeal the Veteran claimed cervical spine disability.  In keeping with the judicial guidance offered in Clemons, the Board also finds that the neck disorder/cervical spine disorder should be considered one issue.  These claims have therefore been redescribed as shown on the cover page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service connection claim for acquired psychiatric disability, a March 2004 individual sick slip shows that the Veteran was taking Zoloft.  On a December 2004 post deployment health assessment, the Veteran reported taking Zoloft and Celexa while deployed.  When asked if she was interested in receiving help for a stress, emotional, alcohol, or family problem, the Veteran responded, "Yes".  A February 2005 service treatment record shows a refill for Celexa.  The Veteran was afforded a psychiatric VA examination in May 2008.  While the VA examiner ultimately diagnosed depression, a nexus opinion was not provided.  Thus, additional development is necessary.  

Regarding the Veteran's service connection claim for headaches, the Board notes that in the December 2004 post deployment health assessment, the Veteran indicated by filling in the appropriate circle that she has now has/did develop symptoms of headaches during deployment.  A VA treatment record dated in January 2006 shows complaints of headaches.  With in-service and post-service reports of headaches, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's service connection claim for neck muscle tension/cervical spine disability, a September 2009 VA treatment record shows that she complained of neck pain.  Since she is competent to testify as to neck symptoms in service, and a post service treatment record shows treatment for neck pain, a VA examination is warranted.  Id.  

Finally, a November 2009 VA treatment report indicates that the Veteran was applying for Social Security Disability Insurance (SSDI).  It is unclear to the Board what had happened to her SSDI claim.  Since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records from the Social Security Administration (SSA) before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  The RO should then be schedule the Veteran for a VA psychiatric examination to determine the diagnosis of any current acquired psychiatric disability, including PTSD and depression.  .  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should report all current psychiatric disabilities diagnosed on examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability is causally related to service?  

A rationale should be provided.

3.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current headache disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current headache disability is causally related to service?  

A rationale should be provided.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of any cervical spine/neck disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine/neck disability is causally related to service?  

A rationale should be provided.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

